Citation Nr: 1444399	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-45 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to VA educational assistance benefits under the Veterans Retraining Assistance Program (VRAP).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to November 1980 and from September 1981 to December 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muskogee, Oklahoma.  The current appeal arises from the Montgomery, Alabama RO.

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in June 2014.  A transcript of the hearing has been associated with the claims file.  

Several other issues are pending at the agency of original jurisdiction (AOJ) level.  Specifically, the Veteran filed a notice of disagreement (NOD) in July 2014 disagreeing with a decision made by the AOJ in April 2013 (with notice sent to the Veteran in August 2013).  Generally, the filing of an NOD places a matter into appellate status, requiring issuance of a statement of the case (SOC).  See 38 C.F.R. § 3.103(f) (2013).  Here, however, the Board declines to take appellate jurisdiction over the issues at this time as it is clear the AOJ is processing the Veteran's NOD and will issue a SOC promptly, thereby allowing the Veteran the opportunity to perfect the appeal if he so desires.  See 38 C.F.R. §§ 3.103(f), 20.200 (2013).  Therefore, those issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran, who otherwise meets the basic eligibility requirements for VRAP benefits, applied for benefits to attend a private Bible college to obtain a Bachelor's Degree, but the school is not a community college or technical school, and it does not lead to an Associate's Degree, a certificate, or other similar evidence of the completion of the program of education or training.  





CONCLUSION OF LAW

The criteria to establish entitlement to VA educational assistance benefits under VRAP, for pursuit of a Bachelor's Degree beginning in January 2013 are not met.  38 U.S.C.A. § 4100 (West 2002); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Because this case involves a legal question rather than a factual determination, the Veterans Claims Assistance Act (VCAA) is not applicable to this appeal.

Nonetheless, the Board is satisfied that the Veteran has been provided a fair hearing in the matter.  First, he was notified of the AOJ's decision in February 2013.  This decision included a summary of the evidence considered, plus it notified him of his right to a hearing and the right to initiate an appeal by filing a NOD.  See 38 C.F.R. § 3.103(b), (f).  He exercised his right to appeal, ultimately perfecting his appeal to the Board.  He then provided argument in support of his appeal at a Board hearing.  Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding to decide the merits of the appeal.

II.  Applicable Law

The VRAP was established by Pub. L. 112-56, Title II, § 211, 125 Stat. 713.  It is set forth as a note in 38 U.S.C.A. § 4100.

The pertinent sections are as follows: 

(a) Program authorized.-- 
(1) In general.--Not later than July 1, 2012, the Secretary of Veterans Affairs shall, in collaboration with the Secretary of Labor, establish and commence a program of retraining assistance for eligible veterans. 
(2) Number of eligible veterans.--The number of unique eligible veterans who participate in the program established under paragraph (1) may not exceed-- 
(A) 45,000 during fiscal year 2012; and 
(B) 54,000 during the period beginning October 1, 2012, and ending March 31, 2014.

(b) Retraining assistance.--Except as provided by subsection (k) [establishing the VRAP program's termination date as March 31, 2014], each veteran who participates in the program established under subsection (a)(1) shall be entitled to up to 12 months of retraining assistance provided by the Secretary of Veterans Affairs. Such retraining assistance may only be used by the veteran to pursue a program of education (as such term is defined in section 3452(b) of title 38, United States Code) for training, on a full-time basis, that-
(1) is approved under chapter 36 of such title [38 U.S.C.A. § 3670 et seq.]; 
(2) is offered by a community college or technical school; 
(3) leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training); 
(4) is designed to provide training for a high-demand occupation, as determined by the Commissioner of Labor Statistics; and 
(5) begins on or after July 1, 2012.

 (e) Eligibility.--
(1) In general.--For purposes of this section, an eligible veteran is a veteran who-- 
(A) as of the date of the submittal of the application for assistance under this section, is at least 35 years of age but not more than 60 years of age; 
(B) was last discharged from active duty service in the Armed Forces under conditions other than dishonorable; 
(C) as of the date of the submittal of the application for assistance under this section, is unemployed; 
(D) as of the date of the submittal of the application for assistance under this section, is not eligible to receive educational assistance under chapter 30, 31, 32, 33, or 35 of title 38, United States Code [38 U.S.C.A. § 3001 et seq., 3100 et seq., 3201 et seq., 3301 et seq., or 3500 et seq., respectively], or chapter 1606 or 1607 of title 10, United States Code [10 U.S.C.A. § 16131 et seq. or 16161 et seq., respectively]; 
(E) is not in receipt of compensation for a service-connected disability rated totally disabling by reason of unemployability; 
(F) was not and is not enrolled in any Federal or State job training program at any time during the 180-day period ending on the date of the submittal of the application for assistance under this section; and 
(G) by not later than October 1, 2013, submits to the Secretary of Labor an application for assistance under this section containing such information and assurances as that Secretary may require. 
(2) Determination of eligibility.-- 
(A) Determination by Secretary of Labor.-- 
(i) In general.--For each application for assistance under this section received by the Secretary of Labor from an applicant, the Secretary of Labor shall determine whether the applicant is eligible for such assistance under subparagraphs (A), (C), (F), and (G) of paragraph (1). 
(ii) Referral to Secretary of Veterans Affairs.--If the Secretary of Labor determines under clause (i) that an applicant is eligible for assistance under this section, the Secretary of Labor shall forward the application of such applicant to the Secretary of Veterans Affairs in accordance with the terms of the agreement required by subsection (h). 
(B) Determination by Secretary of Veterans Affairs.--For each application relating to an applicant received by the Secretary of Veterans Affairs under subparagraph (A)(ii), the Secretary of Veterans Affairs shall determine under subparagraphs (B), (D), and (E) of paragraph (1) whether such applicant is eligible for assistance under this section.

As reference in this section, 38 U.S.C.A. § 3452(b) defines the term "program of education" to mean any curriculum or any combination of unit courses or subjects pursued at an educational institution which is generally accepted as necessary to fulfill requirements for the attainment of a predetermined and identified educational, professional, or vocational objective.  Such term also means any curriculum of unit courses or subjects pursued at an educational institution which fulfill requirements for the attainment of more than one predetermined and identified educational, professional, or vocational objective if all the objectives pursued are generally recognized as being reasonably related to a single career field. Such term also means any unit course or subject, or combination of courses or subjects, pursued by an eligible veteran at an educational institution, required by the Administrator of the Small Business Administration as a condition to obtaining financial assistance under the provisions of section 7(i)(1) of the Small Business Act (15 U.S.C. 636(i)(1)). Such term also includes licensing or certification tests, the successful completion of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession, provided such tests and the licensing or credentialing organizations or entities that offer such tests are approved by the Secretary in accordance with section 3689 of this title. Such term also includes any course, or combination of courses, offered by a qualified provider of entrepreneurship courses. Such term also includes national tests for admission to institutions of higher learning or graduate schools (such as the Scholastic Aptitude Test (SAT), Law School Admission Test (LSAT), Graduate Record Exam (GRE), and Graduate Management Admission Test (GMAT)) and national tests providing an opportunity for course credit at institutions of higher learning (such as the Advanced Placement (AP) exam and College-Level Examination Program (CLEP)).


III.  Discussion

In this case, it is not materially in dispute that the Veteran meets the threshold eligibility requirements for participation as set forth in section (e) of the VRAP.  There is also no dispute that his chosen course of study would otherwise qualify as a "program of education" as defined in 38 U.S.C.A. § 3452(b).  The AOJ also did not dispute that the program provides training for a high-demand occupation, which the Veteran's application identifies as "Substance Abuse and Behavioral Disorder Counselors"; this is a high-demand occupation, as determined by the Commissioner of Labor Statistics.  See Veterans Opportunity to Work, Veterans Retraining Assistance Program, High Demand Occupations, available at http://benefits.va.gov/VOW/education.asp. 

With these undisputed elements in mind, the Board notes that the AOJ's initial February 2013 decision denied the claim, in part, on the basis that the Veteran was not enrolled full time.  However, the May 2013 statement of the case (SOC) does not cite this as a basis for upholding the denied.  This latter determination is consistent with the enrollment information certified by his school, which shows full-time attendance.  It appears the school's certification was taken into consideration on review by the AOJ in the SOC.  Accordingly, it is also not materially in dispute that the Veteran attended the school on a full-time basis.  

Nonetheless, the appeal must be denied because (a) the Veteran's school is not a community college or technical school, and (b) his program does not lead to an Associate's degree, a certificate, or other similar evidence of the completion of the program of education or training.  The Board will separately address each of these elements.  

A.  Community College or Technical School;

The terms "community college" and "technical school" are not clearly defined by the VRAP law or elsewhere in VA law.  Several analogous terms, however, are defined   

First, under VA law, an Institution of Higher Learning is a college, university, or similar institution, including a technical or business school, offering postsecondary level academic instruction that leads to an associate or higher degree if the school is empowered by the appropriate State education authority under State law to grant an associate or higher degree.  38 C.F.R. § 21.4200(h).  Second, an undergraduate college degree means a college or university degree obtained through the pursuit of unit subjects which are below the graduate level; included are associate degrees, bachelors' degrees and first professional degrees.  38 C.F.R. § 21.4200(f).  Finally, a vocational or professional objective is one that leads to an occupation.  See, e.g., 38 C.F.R. § 21.7520(b)(28).  

Because the terms are not otherwise defined under VA law, the Board will look to federal education law and state law to understand how these terms are to be understood.  

The term "community college" is defined in federal education law as an institution of higher education--(1) That admits as regular students persons who are beyond the age of compulsory school attendance in the State in which the institution is located and who have the ability to benefit from the training offered by the institution; (2) That does not provide an educational program for which it awards a bachelor's degree (or an equivalent degree); and (3) That--(i) Provides an educational program of not less than 2 years that is acceptable for full credit toward such a degree, or (ii) Offers a 2-year program in engineering, mathematics, or the physical or biological sciences, designed to prepare a student to work as a technician or at the semiprofessional level in engineering, scientific, or other technological fields requiring the understanding and application of basic engineering, scientific, or mathematical principles of knowledge.  See 34 C.F.R. § 607.7; 34 C.F.R. § 400.4; 20 U.S.C.A. § 1058; see also 20 U.S.C.A. § 1001(a) (defining an "institution of higher education").  

Under federal education law, technical schools, referred to as "technology education" or "tech-prep" are defined variously as follows:

Technology education means an applied discipline designed to promote technological literacy that provides knowledge and understanding of the impacts of technology including its organizations, techniques, tools, and skills to solve practical problems and extend human capabilities in areas such as construction, manufacturing, communication, transportation, power, and energy.

34 CFR § 400.4 (2013).

Tech-prep education program means a combined secondary and postsecondary program that-- (1) Leads to an associate degree or two-year certificate; (2) Provides technical preparation in at least one field of engineering technology, applied science, mechanical, industrial, or practical art or trade, or agriculture, health, or business; (3) Builds student competence in mathematics, science, and communications (including through applied academics) through a sequential course of study; and (4) Leads to placement in employment.

34 C.F.R. § 406.5.  

By comparison, a divinity school means:

[A]n institution, or a department of an institution, whose program is specifically for the education of students to prepare them to become ministers of religion or to enter upon some other religious vocation, or to prepare them to teach theological subjects.

34 CFR § 607.10; see also 34 C.F.R. §§ 609.10(b), 648.9.  

Alabama defines a "community college as: 

A lower division institution which offers university parallel transfer programs which culminate in the award of Associate in Arts or Associate in Science degrees as well as "career" or "applied" programs to prepare students for occupational, technical, or paraprofessional employment. The applied programs, varying in length, culminate in certificates, diplomas, or Associate in Applied Science degrees. Considerable emphasis is placed on developmental/remedial studies and continuing education. (From Operational Definitions adopted by the Commission on 8/19/94.)

Ala. Admin. Code. r. 300-2-1-.01(k)(1) (2013).   

A technical college in Alabama is:

A lower division institution which offers occupational programs in trade and industrial, technical and applied science fields. These programs culminate in certificates, diplomas, and associate degrees. Technical Colleges accredited by the Commission on Occupational Education Institutions (COEI) may grant the Associate in Applied Technology degree (AAT), while those accredited by the Commission on Colleges (COC) may grant the Associate in Applied Science (AAS) degree. The technical college may not offer the transfer AA and AS degrees. (From Operational Definitions adopted by the Commission 8/19/94.)

Ala. Admin. Code. r. 300-2-1-.01(k)(n) (2013).  

In this case, the Veteran attended an institute of higher learning, but not one that offers only a 2-year (Associate's) degree or less.  Although it offers programs that lead to certificates and diplomas of less than 2 years, it also offers Bachelor's degrees, which require four years to complete.  Therefore, the school is not a community college.  See 34 C.F.R. § 607.7(1) (defining a community college as an institution of higher education that "does not provide an educational program for which it awards a bachelor's degree (or an equivalent degree)); Ala. Admin. Code. r. 300-2-1-.01(k)(1) (2013).   

It is also not a technical school.  It is an "institute of higher learning," which can include a technical institution, but the objective of the Veteran's program is to obtain an occupation as a substance abuse and behavioral disorder counselor.  His course of education involves religious courses.  The nature of this program is professional in nature, rather than an occupational program in trade, industrial, technical, technological, engineering, or applied science fields.  See Ala. Admin. Code. r. 300-2-1-.01(k)(n) (2013); see also, e.g., 38 C.F.R. § 21.7520(b)(28).  

Because the Veteran's school is not a "community colleges" or "technical school," it does not satisfy the requirements of the VRAP.  See VRAP § (b)(2).

B.  Leads to an Associate Degree or a Certificate

In addition to not being a "community college" or "technical school," the individual program pursued by the Veteran does not lead to an associate degree or a certificate or other similar evidence of the completion of the program of education or training. 

An Associate's degree and Bachelor's degree are defined as follows:

Associate's Degree: An undergraduate award granted on completion of an educational program that is lower than the baccalaureate and that requires at least two but less than four academic years of full-time equivalent college work. (From Operational Definitions adopted by the Commission on 8/19/94.)

Bachelor's Degree: An undergraduate award that normally requires the completion of at least four but not more than five academic years of full-time equivalent college work. Also includes accelerated bachelor's degrees which are completed in three calendar years. (From Operational Definitions adopted by the Commission on 8/19/94.)

Ala. Admin. Code. r. 300-2-1-.01(hh) (2013).  

A certificate is: 

A formal award certifying the satisfactory completion of a prescribed program of study. The certificate is less than a degree, and its curriculum in many instances is related to the student's employment or professional advancement. In the two-year college system of Alabama, a Certificate requires a minimum of 15 quarter hours and a maximum of 90 quarter hours. (From Operational Definitions adopted by the Commission on 8/19/94.)

Ala. Admin. Code. r. 300-2-1-.01(jj) (2013).  

In this case, the claims file contains a VA Form 22-1999, Enrollment Certification, completed by this school in January 2013.  It identifies the type of training being pursued by the Veteran as "undergraduate standard college degree."  This school wrote a letter to VA in February 2013, clarifying that "[t]he program [the Veteran] is taking is the Bachelor of Arts in Christian Education," which "will lead to a certificate or degree."  

Accordingly, he is pursuing a Bachelor of Arts, rather than an Associate's Degree or certificate.  A Bachelor's Degree is not "similar evidence of completion" because the specific "evidence of completion" contemplates a program culminating in less than a four year degree.  Accordingly, his specific course of study does not meet the requirements of the VRAP program.  See VRAP § (b)(3).  

As a final matter, the Board wishes to take notice of the Veteran's hearing testimony indicating that a different Veteran was approved for VRAP to go to the same school that he attended.  The record identifies this other Veteran's name, but no further information regarding his VRAP eligibility.  Therefore, the Board is unable to determine whether this other Veteran was approved for VRAP benefits to attend this school.  Such development is not necessary, however, because even if the other Veteran was found eligible, it cannot establish legal entitlement in this particular Veteran's case.  



IV. Conclusion

In conclusion, the appeal must be denied because (a) the Veteran's school is not a community college or technical school, and (b) it does not lead to an Associate's degree, a certificate, or other similar evidence of the completion of the program of education or training.  In reaching this outcome, the Board is not questioning the value of his chosen course of study.  To the contrary, there is no question that this degree has brought meaning and value to the Veteran and his family, as he made clear during the Board hearing.  See Board Hr'g Tr. 4-5, 7.  However, because it does not meet the legal eligibility requirements under the VRAP, the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to VA educational assistance benefits under VRAP is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


